Citation Nr: 1108569	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  06-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1965.

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran appealed a December 2009 Board decision to the Court of Appeals for Veterans Claims (Court). VA and the Veteran filed a Joint Motion for Remand before the Court, and the Court remanded the Veteran's claim for entitlement to service connection for PTSD to the Board in October 2010. 

Effective July 2010, VA promulgated a new and liberalizing regulation controlling entitlement to service connection for PTSD. See 38 C.F.R. § 3.304(f)(3) (2010).

For adjudication under the new regulation and those deficiencies noted in the October 2010 Joint Motion for Remand, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Generally, for entitlement to service connection for PTSD, the record must indicate: (1) medical evidence diagnosing the condition, (2) a link, established by medical evidence, between current symptoms and an in-service stressor, and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2010).  

However, under 38 C.F.R. § 3.304(f)(3) (2010), if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity," and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service. 38 C.F.R. § 3.304(f)(3). "Fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror." Id.

The Veteran is currently diagnosed with PTSD. A December 2005 VA compensation and pension examiner indicated that PTSD was "most likely secondary to the Vietnam Conflict." The Board finds that this VA examination is inadequate for adjudicative purposes because it does not contain opinions as to whether PTSD is related to the Veteran's claimed stressors; nor has the RO considered the amended regulations. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that VA's duty to assist includes providing an adequate examination when one is indicated). 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must ask the Veteran to identify all records of VA and non-VA health care providers who have treated him for PTSD. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain relevant and previously unobtained records from each health care provider the Veteran identifies. 

a. The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC. 

b. The records sought must include any relevant records of VA or private treatment created or updated after the most recent medical evidence associated with the claims folder from December 2005.

2. After waiting an appropriate time period for the Veteran to respond and for records to be collected,  the RO/AMC must schedule the Veteran for a VA examination by a clinician with appropriate expertise in mental health diagnoses. The purpose of the examination is to determine whether PTSD is related to any of the Veteran's claimed stressors. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the clinician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The clinician must review all medical and lay evidence of record and the Veteran's service personnel records. In particular, the Board calls the clinician's attention to: (i) a December 2005 VA compensation and pension examination, in which the Veteran was found to have PTSD most likely secondary to service in Vietnam; (ii) a May 2004 private evaluation in which the Veteran explained claimed stressors of mortar attacks and witnessing the stabbing of a young girl; and (iii) a February 2006 letter from VA to the Army Crime Record Center including the Veteran's account of an incident at base camp involving a PFC Gatewood.

c. The clinician must consider the Veteran's lay testimony regarding his symptomatology during and since service and determine and note in his or her report whether there is a medical basis or bases for discounting the credibility or reliability of the history provided by the Veteran. 

d. If deemed appropriate by the clinician, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

e. The clinician must state whether PTSD is etiologically related to any claimed in-service stressor named above, implied by the record, or discussed in the examination. 

f. In making these conclusions, the clinician must identify and explain the medical basis or bases of his or her opinions with reference to the claims file. If the clinician is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

3. If the benefit sought remains denied, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response. 

4. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


